Citation Nr: 0611883	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased evaluation for a lower back 
disability, to include degenerative joint disease and 
degenerative disc disease of the lumbar segment of the spine, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran a 10 percent rating for his lumbosacral spine 
disability, and denied service connection for a left knee 
disability.  

This appeal was originally presented to the Board in July 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that the veteran's patellofemoral syndrome was incurred 
during military service.  

2.  In March 2005, the veteran was notified of his scheduled 
VA examination.

3.  The veteran failed to report for his scheduled VA 
examination in March 2005.  Good cause is not shown.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.655 (2005).  

2.  An increased rating for a lower back disability, to 
include degenerative joint disease and degenerative disc 
disease of the lumbosacral spine is denied.  38 C.F.R. 
§ 3.655 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to the benefits 
claimed via June 2001, October 2004, March 2005, and May 2005 
letters, an October 2001 rating decision and subsequent 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and the July 2004 
Board remand.  In addition, the RO letters, the SOC, and SSOC 
provided the veteran with specific information relevant to 
VA's duty to notify.  Thus, no further notices are required.  
See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Regarding VA's duty to assist the veteran in the development 
of his claim, the Board, in its July 2004 remand, ordered new 
VA medical examinations in order to obtain further medical 
evidence; however, the veteran failed to report for his March 
2005 examinations.  In May 2005, the veteran's spouse 
contacted VA, stating he was out of the country and would 
contact VA upon his return.  To date, no further 
communications have been received from the veteran or his 
spouse.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As a consequence of the veteran's failure to appear for VA 
examination, his claims will be adjudicated based on the 
remaining evidence on file.  See 38 C.F.R. § 3.655.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini, supra, the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, in an June 
2001 RO letter (as well as in any subsequent letters), the 
veteran was given notice of 38 U.S.C.A. § 5103(a) 
requirements, which was prior to the initial October 2001 
unfavorable AOJ decision that is the basis of this appeal.

In this respect, the June 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims.  In addition, the reasons and bases of the October 
2001 rating decision, the October 2002 SOC, the July 2004 
Board remand, and the October 2005 SSOC specifically 
explained to the appellant what the evidence must show in 
order to establish service connection for the claimed 
disability.  Furthermore, although it is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim, the Board finds that he has been notified of the need 
to provide such evidence.  See 38 C.F.R. §  3.159(b)(1).  The 
AOJ's June 2001 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the October 2002 SOC and October 2005 SSOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran is also seeking an increased rating.  As was 
noted above, he has already been provided with notice of what 
type of information and evidence was needed to substantiate 
his increased rating claim.  While he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Significantly, as the Board concludes 
below that the appellant's claim for an increased rating must 
be denied as a matter of law, any questions as to the 
appropriate date to be assigned are rendered moot.  

I. Service connection - Left knee disability

The veteran seeks service connection for a left knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

The veteran alleges that his left knee became painful and 
swollen following a four-mile run just prior to separation 
from service.  This run took place following his final 
December 1998 retirement medical examination, and because he 
did not seek treatment at the time, this disability is not 
documented in his service medical records.  However, he 
submitted his and his wife's statements indicating his left 
knee was severely swollen following a run in February 1999, 
while still on active military service.  

On VA orthopedic examination August 2001, the veteran again 
reported pain and swelling of his left knee following a run 
during military service in February 1999.  More recently, his 
knee becomes painful intermittently, especially with use or 
during cold weather.  On physical examination, his knee had 
no effusion, discoloration, or warmth.  However, mild 
parapatellar tenderness to palpation was noted.  Range of 
motion was 0º extension and 155º flexion.  The left knee 
joint was without laxity or instability to varus or valgus 
stress.  X-rays of the knees revealed some cartilage loss, 
but no evidence of arthritis.  The final impression was of 
patellofemoral syndrome.  

Based on these findings, the Board concludes the 
preponderance of the evidence is against an award of service 
connection for a left knee disability.  As was already noted, 
the veteran's service medical records are negative for a 
diagnosis of or treatment for a left knee disability.  He 
contends that because both his service separation examination 
and initial VA general medical examination were conducted 
prior to his February 1999 injury, this injury would not be 
documented in his service records.  Nevertheless, even 
assuming the veteran sustained an injury to his left knee in 
February 1999, he has not demonstrated that such an injury 
was other than acute and transitory.  Subsequent to service, 
the veteran has not sought private or VA treatment for a left 
knee disability.  While patellofemoral syndrome of the left 
knee was diagnosed in August 2001, the examiner did not 
indicate that this disability was incurred during military 
service.  Therefore, in the absence of any competent evidence 
indicating the veteran's patellofemoral syndrome was incurred 
during military service, service connection for a left knee 
disability must be denied.  As already noted above, VA 
attempted to obtain additional medical evidence regarding the 
onset of this disability, but the veteran was unavailable for 
VA examination.  

The veteran and his wife both allege that his current left 
knee was incurred during military service; however, as 
laypersons, their statements regarding medical etiology, 
causation, or diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a left knee disability, as 
the veteran has not demonstrated that any current disability 
was incurred during military service.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Low back disability

The veteran seeks an increased rating for his low back 
disability, including degenerative joint disease and 
degenerative disc disease.  In the Board's July 2004 remand, 
the Board stated that further development was necessary 
pursuant to the Veterans Claims Assistance Act (VCAA) with 
regard to the issue of an increased rating for his low back 
disability.  The Board determine that the veteran was to be 
afforded a VA orthopedic examination in order to determine 
the current level of severity of his disorder.  He was also 
told that he could submit supporting evidence in conjunction 
with his appeal.

In its remand, the Board emphasized to the veteran that the 
information to be obtained on the VA examination was vitally 
important to resolving the issue on appeal; hence, any 
failure to report to a scheduled examination, without good 
cause, might well result in a denial of the claim.  He was 
notified of 38 C.F.R. § 3.655, and he was also told that the 
Board decision served as such notification.  Notice of 
38 C.F.R. § 3.655 was also given to the veteran within the 
March 2005 RO letter to the veteran, notifying him of his 
pending examination.  Thus, he was advised that failing to 
report for the examination would adversely affect his current 
claim.  He was informed that he had to report and that if he 
failed, the claim would be denied.  

The veteran failed to report for his scheduled VA examination 
in March 2005.  He did not initially provide any explanation 
for his failure to report; however, in May 2005 his spouse 
contacted the RO and stated he was out of the country.  He 
would contact VA when he returned and was available for 
examination.  To date, no contact from the veteran has been 
received.  

According to 38 C.F.R. § 3.655(a), (b) (2005), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  

Since the veteran's claim for an increased rating falls 
within the parameters of this regulation, the claim is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  
Entitlement to an increased disability rating cannot be 
established without a current VA examination.  

The veteran has failed to provide any reasons for his failure 
to report for the VA examination.  Therefore, under the 
circumstances, his claim must be denied as a matter of law 
under 38 C.F.R. § 3.655.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  




ORDER

Service connection for a left knee disability is denied.  

A disability rating in excess of 10 percent for the service-
connected lower back disability, to include degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


